Citation Nr: 9909626	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for psoriasis due to Agent 
Orange exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to 
August 1970.  

This appeal arises from a June 1996 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
psoriasis due to Agent Orange exposure.  

A hearing was held on September 25, 1998, in New York, New 
York, before Barbara B. Copeland, who is a member of the 
Board and will render the determination in this claim and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

The veteran asserts that he served in Vietnam as a combat 
engineer and was exposed to Agent Orange at that time.  He 
also maintains that since his discharge in 1970, he has 
suffered from psoriasis or a skin rash which he attributes to 
Agent Orange.  He claims he has been treated for Agent Orange 
exposure by VA at the Bronx Medical Center for over 20 years 
and on one occasion at the Salisbury North Carolina VA 
Medical Center (VAMC) in 1971.  All of these records are not 
associated with the claims folder.  He also testified at his 
Travel Board hearing in September 1998 that he was in a 
medical program for Agent Orange treatment at the Bronx, New 
York VAMC and that he was scheduled for an appointment for 
treatment in December 1998.  Finally, he also indicated that 
VA physicians have specifically told him that his current 
skin condition was related to Agent Orange exposure.  VA has 
a duty under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of the type of evidence required to complete an 
application for VA benefits.  Robinette v. Brown, 8 Vet.App. 
69 (1995).  The veteran should be provided an opportunity to 
obtain and submit those medical opinions regarding the 
etiology of his skin condition from the appropriate 
physicians.  

Under the circumstances of this case, it is the opinion of 
the Board that additional action is necessary prior to final 
adjudication of the case.  Accordingly, this case is REMANDED 
for the following actions:

1.  Copies of all VA records, if any, not 
already associated with the claims 
folder, related to treatment of the 
veteran's skin condition, to include his 
most recent September and December 1998, 
treatment at the Bronx, New York VAMC 
Agent Orange program, should be obtained 
and associated with the claims folder.  

2.  The veteran should be informed that 
in order to establish a well-grounded 
claim for a skin condition due to Agent 
Orange exposure, he must submit medical 
evidence showing that he has a chronic 
skin condition and that the disability is 
either proximately due to, Agent Orange 
exposure.  The veteran should provide the 
RO with medical records and/or statements 
from the physicians that he maintains 
told him that his chronic skin condition 
is caused by Agent Orange exposure.  

If a well-grounded claim for a chronic 
skin condition due to Agent Orange 
exposure is submitted, the RO should 
order any appropriate development, to 
include scheduling the veteran for a 
medical examination in which medical 
opinions are requested. 

3.  In the event that the action taken by 
the RO remains adverse to the veteran, he 
should be furnished a Supplemental 
Statement of the Case which contains 
citations and explanations of the 
pertinent regulatory criteria, as well as 
detailed reasons and bases for the 
decision reached.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


